DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS), submitted on 7 November 2022, has been considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 7 November 2022. As directed by the amendment: claim 57 has been amended. Thus claims 1-10, 12-50, 52-62 and 64-104 are presently pending in this application, and claims 23-45 and 69-103 remain withdrawn. 
Response to Arguments
Applicant's arguments filed 7 November 2022 have been fully considered but they are not persuasive. 
Applicant argues that the elements of Schabbach are exposed when the lid is in the second position shown in Fig 23.  Applicant argues that the fact Schabbach’s cited needle and reservoir cavity can be covered by a disposable cartridge while the lid is in this second position does not mean that these elements are not exposed when the lid is in the second position. Rather, when Schabbach’s lid is moved to the second position while the disposable cartridge is not inserted both the injector fluid coupling and side of the housing are exposed. Thus the position of the lid has no bearing on whether the cited needle and reservoir cavity are exposed or not. 
The examiner respectfully disagrees that Schabbach does not teach the claimed limitations. The examiner agrees that in the absence of the reservoir assembly, the claimed components would be exposed regardless of the position of the lid, however, in the assembled device as shown in Figs 21 and 23 of Schabbach, the reservoir assembly is present and it’s housing contributes to the structure of the disposable housing. The reservoir of Schabbach is located within housing 71 Fig 14. The movement of the lid from the position shown in Fig 21 to the position in Fig 23 closes over this housing to cover and pull together the previously exposed elements which satisfies the claimed limitations.  
Applicant further argues, regarding claim 57, that Schabbach’s reservoir 80 contained in disposable cartridge 70 is exposed even in the position of the lid 15 shown in Fig 23. The examiner respectfully disagrees. The position of the examiner is that the housing of the cartridge contains the reservoir within it, but it is not part of the reservoir. The reservoir is made up of the components that are in contact with the medicament including socket 76, O-ring 77, reservoir 80 and seal 82. The components of the reservoir, specifically the socket 76 and the seal 82, are exposed and in an unlocked configuration in Fig 21, then in Fig 23, the components of the reservoir are covered by both the cartridge housing and the injector 60 and the reservoir is in the locked configuration.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-10, 12-13, 16-22, 46-50, 52-54, 57-62, 64-66, and 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schabbach et al. (US 2016/0317737 A1).
Regarding claim 1, Schabbach et al. discloses a disposable housing assembly (Fig 1) comprising: a planar bottom surface (12 Fig 1) for attachment to a user ([0134] “the drug delivery device 10 is e.g. adhesively attached to the skin of a patient”); a reservoir cavity (See annotated Fig 1 below, the reservoir cavity is the portion of the assembly that accommodates the cartridge 70 when fully assembled); a needle (68a Fig 1) located within the reservoir cavity (tip of 68a is located in the cavity that accommodates the cartridge, as shown in Fig 23) and parallel to the bottom surface (68a is parallel to surface 12 Fig 1); a fluid path (64 Fig 10a) fluidly connected to the needle (See Fig 10, Abstract-“ the injection needle (65) is in fluid communication with the fluid coupling (68) via the flexible tube (64)”); and a cover (15 Fig 1), wherein when the cover is in a first position (See position in Fig 21), the reservoir cavity and needle are exposed (the needle and the reservoir cavity are exposed to the environment when the reservoir is not fully occupying the reservoir cavity) and when the cover is in a second position (See position in Fig 23), the reservoir cavity and needle are not exposed (In the position shown in Fig 23, the needle is not exposed because it is sealed within the reservoir and the reservoir cavity is not exposed because the reservoir is filling it) and the cover is hinged (16 Fig 1) and comprises at least one ear (one of the guiding pins 38 Fig 1) configured to pull a reservoir towards the needle (See pulling in Figs 22-23 and 24-25) when the cover is moved from the first position to the second position (cover 15 moving from its position in Fig 21 to Fig 23).

    PNG
    media_image1.png
    905
    749
    media_image1.png
    Greyscale

Regarding claim 2, Schabbach discloses the disposable housing assembly of claim 1, wherein the needle comprises a first end (the sharp tip end of cannula 68a as shown in Fig 23) and a second end (the end portion of the cannula 68a inside the injector base 61), the first end inside a gasket (the sharp end of cannula 68a is inside gasket 82, as shown in Fig 23, [0139]) and the second end inside an overmolded portion needle cover (61 Figs 5 and 10, the overmolded limitation is being interpreted as a product-by-process limitation, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113 I. The structure implied is a part that at least partially encloses another component, the base 61 Fig 10 is a part that at least partially encloses another component).  
Regarding claim 4, Schabbach discloses the disposable housing assembly of claim 1. Schabbach further discloses wherein the needle comprises a first end (the sharp tip end of cannula 68a as shown in Fig 23) and a second end (the end portion of the cannula 68a inside the injector base 61), wherein the first end is exposed to the reservoir cavity (tip of 68a is located in the cavity that accommodates the reservoir, as shown in Fig 23) and the second end is exposed to the fluid path (See Fig 10b).  
Regarding claim 5, Schabbach discloses the disposable housing assembly of claim 1. Schabbach further discloses comprising a cylindrical guide located about the gasket (the gasket 82, as shown in Fig 14 is cylindrical, the opening in the socket 76 is a cylindrical guide that accommodates the gasket 82).  
Regarding claim 7, Schabbach discloses the disposable housing assembly of claim 1. Schabbach further discloses further comprising a gasket (82 Fig 15), wherein the needle is located in the gasket (the sharp end of cannula 68a is inside gasket 82, as shown in Fig 23, [0139]).
Regarding claim 8, Schabbach discloses the disposable housing assembly of claim 1. Schabbach further discloses further comprising an exit (the fluid exits the device through the open end of needle 65 Fig 10b) fluidly connected to the fluid path (See connection of needle 65 to fluid path 64 Fig 10b).  
Regarding claim 9, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further discloses wherein the cover (15 Fig 1) is hinged (16 Fig 1) and further comprises at least one catch feature (the second of the two guiding pins 38 Fig 19 is a catch feature).  
Regarding claim 10, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further discloses further comprising at least one seal located about the needle (the sharp end of cannula 68a is inside “pierceable seal” 82, as shown in Fig 23, [0139]).  
Regarding claim 12, Schabbach discloses the disposable housing assembly of claim 9.  Schabbach further discloses further comprising a mating feature (52 Fig 16) engageable to the at least one catch feature to hold the cover in the second position ([0151] “the slider 32 and hence the fastener 14 is interlocked with and to the housing 12 in the locking configuration 14b through its guiding pin's 38 interaction with the sliding groove's 50 locking portion 52 of the cartridge 70.”).
Regarding claim 13, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further discloses wherein the reservoir cavity comprises: a reservoir (80 Fig 14, in the cavity as shown in Fig 23); and a fluid, wherein the fluid is maintained in the reservoir ([0007] “a reservoir at least partially filled with the liquid medicament”).
Regarding claim 16, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further discloses wherein the cover comprises at least one catch feature (the second of the two guiding pins 38 Fig 19 is a catch feature).  
Regarding claim 17, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further teaches wherein the cover comprises a plurality of catch features (33 Fig 1, the ripples are a plurality of features that can catch).  
Regarding claim 18, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further teaches wherein the cover (15 Fig 1) is hinged (16 Fig 1) and swings from the first position (See position in Fig 21) to the second position (See position in Fig 23, the cover pivots about the hinge when moving between positions).
Regarding claim 19, Schabbach discloses the disposable housing assembly of claim 16.  Schabbach further discloses wherein the catch feature (the second of the two guiding pins 38 Fig 19) is engaged in the second position ([0151] “the slider 32 and hence the fastener 14 is interlocked with and to the housing 12 in the locking configuration 14b through its guiding pin's 38 interaction with the sliding groove's 50 locking portion 52 of the cartridge 70.”).  
Regarding claim 20, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further discloses wherein the cover (15 Fig 1) comprises a needle holder feature (the end of the cover that has the ripples surrounds the portion of the injector 60 which holds the needle, locking it into the assembly, see annotated Fig 18 below).
Regarding claim 21, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further discloses wherein the cover (15 Fig 1) comprises a support feature (The surface of the end of the cover contacts the housing when the cover is closed, see annotated Fig 18 below).


    PNG
    media_image2.png
    623
    587
    media_image2.png
    Greyscale

Regarding claim 22, Schabbach discloses the disposable housing assembly of claim 1.  Schabbach further discloses wherein the needle comprises a first end (the sharp tip end of cannula 68a as shown in Fig 23) and a second end (the end portion of the cannula 68a inside the injector base 61), the first end attached to a gasket (the sharp end of cannula 68a is inside gasket 82, as shown in Fig 23, [0139]).
Regarding claim 46, Schabbach et al. discloses a disposable housing assembly (Fig 1) comprising: a planar bottom surface (12 Fig 1) for attachment to a user ([0134] “the drug delivery device 10 is e.g. adhesively attached to the skin of a patient”); a reservoir cavity (See annotated Fig 1 below, the reservoir cavity is the portion of the assembly that accommodates the cartridge 70 when fully assembled); a needle (68a Fig 1) located within the reservoir cavity (tip of 68a is located in the cavity that accommodates the cartridge, as shown in Fig 23) and parallel to the bottom surface (68a is parallel to surface 12 Fig 1); a fluid path (64 Fig 10a) fluidly connected to the needle (See Fig 10, Abstract-“ the injection needle (65) is in fluid communication with the fluid coupling (68) via the flexible tube (64)”); and a hinging door (15 Fig 1, door includes hinge 16 Fig 1), wherein when the hinging door is in a first position (See position in Fig 21), the reservoir cavity and needle are exposed (the needle and the reservoir cavity are exposed to the environment when the reservoir is not fully occupying the reservoir cavity) and when the hinging door is in a second position (See position in Fig 23), the reservoir cavity and needle are not exposed (In the position shown in Fig 23, the needle is not exposed because it is sealed within the reservoir and the reservoir cavity is not exposed because the reservoir is filling it) and comprises at least one ear (one of the guiding pins 38 Fig 1) configured to pull a reservoir towards the needle (See pulling in Figs 22-23 and 24-25) when the hinging door is moved from the first position to the second position (door 15 moving from its position in Fig 21 to Fig 23).  

    PNG
    media_image1.png
    905
    749
    media_image1.png
    Greyscale

Regarding claim 47, Schabbach discloses the disposable housing assembly of claim 46. Schabbach further discloses further comprising a gasket (82 Fig 15), wherein the needle is located in the gasket (the sharp end of cannula 68a is inside gasket 82, as shown in Fig 23, [0139]).
Regarding claim 48, Schabbach discloses the disposable housing assembly of claim 46. Schabbach further discloses further comprising an exit (the fluid exits the fluid path 64 and enters into the needle 65, the exit is the open end of the tubing 64 connected to the needle 65 as seen in Fig 10b) fluidly connected to the fluid path (the end of the fluid path that couples to the needle 65 is fluidly connected to the fluid path 64).
Regarding claim 49, Schabbach discloses the disposable housing assembly of claim 46.  Schabbach further discloses wherein the hinging door (15 Fig 1) comprises at least one catch feature (the second of the two guiding pins 38 Fig 19 is a catch feature).  
Regarding claim 50, Schabbach discloses the disposable housing assembly of claim 46.  Schabbach further discloses further comprising at least one seal located about the needle (the sharp end of cannula 68a is inside “pierceable seal” 82, as shown in Fig 23, [0139]).  
Regarding claim 52, Schabbach discloses the disposable housing assembly of claim 46.  Schabbach further discloses wherein the hinging door comprises at least one catch feature (the second of the two guiding pins 38 Fig 19 is a catch feature) to hold the hinging door in the second position ([0151] “the slider 32 and hence the fastener 14 is interlocked with and to the housing 12 in the locking configuration 14b through its guiding pin's 38 interaction with the sliding groove's 50 locking portion 52 of the cartridge 70.”).
Regarding claim 53, Schabbach discloses the disposable housing assembly of claim 46.  Schabbach further discloses wherein the reservoir cavity comprises: a reservoir (80 Fig 14, in the cavity as shown in Fig 23); and a fluid, wherein the fluid is maintained in the reservoir ([0007] “a reservoir at least partially filled with the liquid medicament”).
Regarding claim 54, Schabbach discloses the disposable housing assembly of claim 48.  Schabbach further discloses further comprising a predetermined length of tubing attached to the exit (the needle 65 Fig 10b is a predetermined length of tubing and is attached to the exit of the fluid path 64).
Regarding claim 57, Schabbach et al. discloses a disposable housing assembly (Fig 1) comprising: a planar bottom surface (Guide section 24 Fig 1 includes a planar surface) for attachment to 9 of 20Application No.: 16/216,392Office Action dated: December 21, 2021Amendment and Response dated: March 21, 2022a reservoir cavity (the surface of section 24 is part of the reservoir cavity and is for attachment of the reservoir cavity to a cartridge 70 Fig 1); a reservoir in the reservoir cavity (the components that enclose the medicament include 76, 80 and 82 Fig 14, in the cavity as shown in Fig 23); a needle (68a Fig 1) located within the reservoir cavity (tip of 68a is located in the cavity that accommodates the reservoir, as shown in Fig 23) and parallel to the bottom surface (68a is parallel to the surface of section 24 Fig 1); a fluid path (64 Fig 10a) fluidly connected to the needle (See Fig 10, Abstract-“ the injection needle (65) is in fluid communication with the fluid coupling (68) via the flexible tube (64)”); and a hinging door (15 Fig 1, door includes hinge 16 Fig 1), wherein when the hinging door is in a first position (See position in Fig 21), the reservoir cavity, reservoir and needle are exposed (the reservoir cavity and the needle are exposed to the environment when the reservoir is not fully occupying the reservoir cavity, the reservoir is separated from and not covered by the injector 60 as shown in Fig 21) and when the hinging door is in a second position (See position in Fig 23), the reservoir cavity, reservoir and needle are not exposed (In the position shown in Fig 23, the needle is not exposed because it is sealed within the reservoir, the reservoir cavity is not exposed because the reservoir is filling it, the reservoir is not exposed because it is covered by the injector 60 and in a locking configuration [0012) and comprises at least one ear (one of the guiding pins 38 Fig 1) configured to pull the reservoir towards the needle (See pulling in Figs 22-23 and 24-25) when the hinging door is moved from the first position to the second position (door 15 moving from its position in Fig 21 to Fig 23).Regarding claim 58, Schabbach discloses the disposable housing assembly of claim 57. Schabbach further discloses further comprising a latch (35 Fig 17 “latch portion” [0157]).
Regarding claim 59, Schabbach discloses the disposable housing assembly of claim 57. Schabbach further discloses further comprising a gasket (82 Fig 15), wherein the needle is located in the gasket (the sharp end of cannula 68a is inside gasket 82, as shown in Fig 23, [0139]).
Regarding claim 60, Schabbach discloses the disposable housing assembly of claim 57. Schabbach further discloses further comprising an exit (the fluid exits the fluid path 64 and enters into the needle 65, the exit is the open end of the tubing 64 connected to the needle 65 as seen in Fig 10b) fluidly connected to the fluid path (the end of the fluid path that couples to the needle 65 is fluidly connected to the fluid path 64).  
Regarding claim 61, Schabbach discloses the disposable housing assembly of claim 57.  Schabbach further discloses wherein the hinging door (15 Fig 1) comprises at least one catch feature (the second of the two guiding pins 38 Fig 19 is a catch feature).  
Regarding claim 62, Schabbach discloses the disposable housing assembly of claim 57.  Schabbach further discloses further comprising at least one seal located about the needle (the sharp end of cannula 68a is inside “pierceable seal” 82, as shown in Fig 23, [0139]).
Regarding claim 64, Schabbach discloses the disposable housing assembly of claim 57.  Schabbach further discloses wherein the hinging door comprises at least one catch feature (the second of the two guiding pins 38 Fig 19 is a catch feature) for holding the hinging door in the second position ([0151] “the slider 32 and hence the fastener 14 is interlocked with and to the housing 12 in the locking configuration 14b through its guiding pin's 38 interaction with the sliding groove's 50 locking portion 52 of the cartridge 70.”).  
Regarding claim 65, Schabbach discloses the disposable housing assembly of claim 57. Schabbach further discloses further comprising: a fluid in the reservoir ([0007] “a reservoir at least partially filled with the liquid medicament”).  
Regarding claim 66, Schabbach discloses the disposable housing assembly of claim 60. Schabbach further discloses further comprising a predetermined length of tubing attached to the exit (the needle 65 Fig 10b is a predetermined length of tubing and is attached to the exit of the fluid path 64).
Regarding claim 104, Schabbach discloses the disposable housing assembly of claim 8. Schabbach further discloses further comprising a predetermined length of tubing attached to the fluid path (the needle 65 Fig 10b is a predetermined length of tubing and is attached to the fluid path 64).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 2016/0317737 A1) in view of Bar-el et al. (US 2016/0256352 A1).
Regarding claim 3, Schabbach discloses the disposable housing assembly of claim 1. Schabbach further discloses comprising a needle cover (61 Figs 5 and 10). However, Schabbach is silent to the needle cover is rigid. 
Bar-el et al. teaches a needle cover (414 Fig 4) is rigid (414 Fig 4, made of “a hard plastic or resin for example Polycarbonate” [0073]).  It would have been obvious to one of ordinary skill at the time of effective filing for the needle cover of Schabbach to be rigid as taught by Bar-el et al. to make the needle cover of a strong and easy to manufacture plastic that can snap into place.   
Regarding claim 6, Schabbach discloses the disposable housing assembly of claim 1. However, Schabbach fails to explicitly disclose wherein the needle comprises a bend.
Bar-el et al. teaches wherein a needle (416 Fig 4) comprises a bend [0078]. It would have been obvious to one of ordinary skill at the time of effective filing for the needle of Schabbach to comprise a bend as taught by Bar-el et al. to provide the bend in a rigid structure so as to prevent kinking in the flexible fluid path at a sharp bend.
Claims 14-15, 54-56, and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. (US 2016/0317737 A1) in view of Grant et al. (US 2015/0174320 A1).
Regarding claim 14, Schabbach discloses the disposable housing assembly of claim 13. However, Schabbach fails to disclose further comprising a luer of an infusion set attached to the fluid path.
Grant et al. further teaches a luer (5004 Fig 190) of an infusion set attached to the fluid path (“luer connector 5002 may attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Schabbach to include a luer of an infusion set attached to the fluid path  as taught by Grant et al. to allow the disposable housing assembly to “attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]. The motivation would be to make the device useable with a separate infusion set.
Regarding claim 15, modified Schabbach teaches the disposable housing assembly of claim 14. Grant et al. further teaches further comprising a cannula attached to the luer [1300].  
Regarding claim 54, Schabbach discloses the disposable housing assembly of claim 48. Schabbach further discloses further comprising a predetermined length of tubing attached to the exit (the needle 65 Fig 10b is a predetermined length of tubing and is attached to the exit of the fluid path 64).
However, Grant et al. teaches a predetermined length of flexible tubing attached to the exit (See annotated Fig 190 below, [1300]).

    PNG
    media_image3.png
    353
    776
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing to modify the predetermined length of tubing attached to the exit of Schabbach to have the structure as taught by Grant et al. to allow the disposable housing assembly to “attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]. The motivation would be to make the device useable with a separate infusion set instead of only usable with an injection needle in the housing of the device.
Regarding claim 55, modified Schabbach discloses the disposable housing assembly of claim 54. However, modified Schabbach fails to disclose further comprising a luer of an infusion set attached to the tubing.
Grant et al. further teaches a luer (5004 Fig 190) of an infusion set attached to the tubing (“luer connector 5002 may attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schabbach to include a luer of an infusion set attached to the fluid path as taught by Grant et al. to allow the disposable housing assembly to “attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]. The motivation would be to make the device useable with a separate infusion set.  
Regarding claim 56, modified Schabbach discloses the disposable housing assembly of claim 55. Grant et al. further teaches further comprising a cannula attached to the luer [1300].
Regarding claim 66, Schabbach discloses the disposable housing assembly of claim 60. Schabbach further discloses further comprising a predetermined length of tubing attached to the exit (the needle 65 Fig 10b is a predetermined length of tubing and is attached to the exit of the fluid path 64).
However, Grant et al. teaches a predetermined length of flexible tubing attached to the exit (See annotated Fig 190 below, [1300]).

    PNG
    media_image3.png
    353
    776
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing to modify the predetermined length of tubing attached to the exit of Schabbach to have the structure as taught by Grant et al. to allow the disposable housing assembly to “attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]. The motivation would be to make the device useable with a separate infusion set instead of only usable with an injection needle in the housing of the device.
Regarding claim 67, modified Schabbach discloses the disposable housing assembly of claim 66. However, modified Schabbach fails to disclose further comprising a luer of an infusion set attached to the tubing.
Grant et al. further teaches a luer (5004 Fig 190) of an infusion set attached to the tubing (“luer connector 5002 may attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schabbach to include a luer of an infusion set attached to the fluid path as taught by Grant et al. to allow the disposable housing assembly to “attach to any number of cannula assemblies /tubing assemblies by a standard connector 5004” [1300]. The motivation would be to make the device useable with a separate infusion set.  
Regarding claim 68, modified Schabbach discloses the disposable housing assembly of claim 67. Grant et al. further teaches further comprising a cannula attached to the luer [1300].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783